DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a) is withdrawn in view of Applicant’s remarks.  Namely, the claimed GSI has been demonstrated to increase membrane-bound BCMA in both myeloma and lymphoma cells. This increase provides a greater number of on-tumor BCMA targets on which BCMA-targeted therapies can act and therefore increase the efficacy of BCMA-targeted immune-therapies, including CAR-T cells, bispecific antibodies, antibody drug conjugates, tri-specific antibodies, trifunctional antibodies, chemically linked Fabs, or BiTEs. 


The rejection under section 103 is maintained, below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 14, 19-22, 26, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Identifier: NCT03502577, 4/18/2018, downloaded 3 November 2021 from https://clinicaltrials.gov/ct2/show/NCT03502577 (Clinical Trials) or WO 2018151836 (WO 836) and DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registry No. No. 1584647-27-7 (entered 15 Apr 2014) (Registry No. No. 1584647-27-7), or Abbott, J. J. (2017). Inhibiting [-secretase in Myeloma Tumor Cells to Improve Killing by Chimeric Antigen Receptor T Cells, Doctoral dissertation, Whitman College (Thesis); in view of:
Khattar et al., Blood (2017) 130 (Suppl_1) : 2755 (Khattar); or 
Applicant’s Background (Background).

The use of BCMA-specific CAR T-Cells combined with a gamma secretase inhibitors to treat cancers is known, see Clinical Trials (“Brief Summary:
This phase I trial determines the side effects and best dose of B-cell maturation antigen (BCMA)-chimeric antigen receptor (CAR) T-cells when combined with gamma-secretase inhibitor LY3039478 (JSMD194), cyclophosphamide, and fludarabine in treating participants with multiple myeloma that that has come back or remains despite treatment. Placing genes added in the laboratory into immune T-cells may make the T-cells recognize BCMA, a protein on the surface of cancer cells. JSMD194 may enhance the killing of cancer cells by increasing the BCMA expression on multiple myeloma cells, making the targeted BCMA CAR-T treatment more effective. JSMD194 also decreases the amount of BCMA found in the circulation (called soluble BCMA) that is not bound to the myeloma cells. JSMD194 can therefore reduce the potential for soluble BCMA to act as a decoy. Drugs used in chemotherapy, such as cyclophosphamide and fludarabine, work in different ways to stop the growth of cancer cells, either by killing the cells, by stopping them from dividing, or by stopping them from spreading. Giving BCMA CAR T therapy with JSMD194, cyclophosphamide, and fludarabine may work better in treating participants with relapsed or persistent multiple myeloma.”).
WO 836 teaches combinations of the recited gamma secretase inhibitor (GSI) and BCMA CAR T therapy:

    PNG
    media_image1.png
    75
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    571
    media_image2.png
    Greyscale

BMS-986115 is the instant elected compound:

    PNG
    media_image3.png
    281
    310
    media_image3.png
    Greyscale
See Registry No. 1584647-27-7.



See Thesis:

    PNG
    media_image4.png
    294
    584
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    141
    590
    media_image5.png
    Greyscale

While the primary references may not explicitly teach that BCMA-directed CAR T for lymphoma, Khattar and Background demonstrate that BCMA is also found on lymphoma cells lines:







Khattar:

    PNG
    media_image6.png
    263
    705
    media_image6.png
    Greyscale

Background:

    PNG
    media_image7.png
    78
    608
    media_image7.png
    Greyscale

In this way, those of ordinary skill could have used BCMA-directed CAR T for lymphoma with a reasonable expectation of success.	Namely, the secondary references are added for the proposition that the claimed combination is applicable to methods of treating lymphoma.  Specifically, the secondary references demonstrate that BCMA is also found on lymphoma cells lines.  In this manner, those of ordinary skill would have recognized that applying the known technique BCMA CAR T therapy, including those therapies with GSI inhibitors, BCMA+ lymphoma cells would have yielded predictable results.  Accordingly, using GSI/BCMA CAR T to treat lymphomas would have been prima facie obvious.

Applicant argues that multiple myeloma (MM), taught by the references, and lymphoma are distinct cancers that act on different types of cells, each with different characteristics and function. MM is a cancer of plasma cells, while lymphoma is a cancer of lymphocytes. A skilled artisan would not be able to predict if Formula (I) would increase the effectiveness of anti-BCMA treatments of lymphomas, which express BCMA at low or undetectable levels, based on data from WO 836 and Thesis allegedly demonstrating that other GSIs increase the effectiveness of anti-BCMA treatments of multiple myeloma, which express BCMA at high levels. Applicant notes that the Clinical Trials reference describes the outline of a clinical trial with additional molecules other than GSIs and BCMA-CAR T and does not provide any data regarding the results.
However, as even admitted by Applicant:

    PNG
    media_image7.png
    78
    608
    media_image7.png
    Greyscale

Moreover, all that is required is a reasonable expectation of success, not absolute success, see MPEP 2143 (“Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).”),  Here the references provide at least basis that GSI/BCMA-targeted immunotherapy would reasonably treat lymphoma. 
Nonetheless, the claims recite a method of improving the efficacy of a BCMA-targeting immuno-therapeutic or treating, suppressing or inhibiting a lymphoma.  In this regard, as outlined above, the references provide a reason to combine GSI/BCMA-targeted immunotherapy, including the recited GSI’s of Formula (I).  Improving the efficacy of BCMA-targeted immunotherapy would have been a necessary aspect of combining the immunotherapy with GSI administration.  
Applicant argues that the primary references teach different GSI’s and those of ordinary skill would not been able to predict if the claimed GSI’s could perform the required BCMA shedding.  However, notwithstanding the structural difference between the GSI’s, the references demonstrate that the recited compounds are GSI’s and therefore, provide a reasonable expectation that these compounds can be used in GSI/BCMA-targeted immunotherapy.  Again, the varying differences in lowering soluble BCMA does not speak to efficacy in BCMA shedding.  Moreover, Applicant is arguing absolute predictability of GSI efficacy in GSI/BCMA-targeted immunotherapy, which is, as explained above, not required.  
With regard to claims 30-38, the recited compounds are taught to be GSI inhibitors and administered for indications related to that activity, including GSI/.  Any observed pharmacological activity, such as decreasing B-cell maturation antigen (BCMA) shedding or decreasing soluble BCMA, is a necessary aspect of GSI/BCMA-targeted immunotherapy, see MPEP 2112.01 ("[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1948, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). . . "Products of identical chemical composition can not have mutually exclusive properties." /n re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. /d. See also, In re Woodruff "discovering and claiming a new benefit of an old process cannot render the process again patentable." 919 F. 2d 1575, 1578 (Fed. Cir. 1990). 
Therefore, the rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642